UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JORDI KEMOY GORDON,
                             Petitioner,
                                                       21 Civ. 3389 (KPF)
                      -v.-
                                                            ORDER
 JAMES MCHENRY, as Director, Executive
 Office for Immigration Review, et al.,
                             Respondents.


KATHERINE POLK FAILLA, District Judge:

      Earlier today, the Court issued an oral decision partially granting

Petitioner’s Amended Petition for a Writ of Habeas Corpus. (See Dkt. #55). For

the reasons set forth on the record, the Amended Petition is GRANTED to this

extent: Within seven (7) days of the Court’s decision, Respondents shall either

provide the Petitioner with an individualized bond hearing consistent with the

Court’s decision or release him. Moreover, Petitioner’s Motion for a Preliminary

Injunction is DENIED as moot. (See Dkt. #37).

      Lastly, the Government previously moved to dismiss Petitioner’s initial

Petition for a Writ of Prohibition and Mandamus. (Dkt. #43). The Court hereby

DENIES that motion as moot.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.
     SO ORDERED.

Dated:   June 18, 2021
         New York, New York       __________________________________
                                       KATHERINE POLK FAILLA
                                      United States District Judge




                              2
